DETAILED ACTION

Response to Amendment
The Amendment filed 3/04/2022 has been entered. Claims 1, 5-13 remain pending in the application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Subaru Kanesaka on 4/21/2022.
The application has been amended as follows: 
“1. (Currently Amended) A cardboard box dividing device for cutting and dividing, along a width direction intersecting with a transport direction, a connected cardboard box laminate in which a plurality of connected cardboard box bodies continuous along the transport direction are stacked in a thickness direction, the cardboard box dividing device comprising: 
a lower conveyor on which the plurality of connected cardboard box bodies are stacked and transported; 
an upper conveyor disposed so as to face the lower conveyor from above and supporting upper portions of the plurality of stacked connected cardboard box bodies; 
a pressing device pressing, from above, the plurality of connected cardboard box bodies stacked on the lower conveyor; 
a cutting knife disposed along a width direction of the connected cardboard box body and dividing the plurality of connected cardboard box bodies stacked on the lower conveyor into a front part and a rear part; and 
a lifting/lowering device relatively moving the plurality of connected cardboard box bodies on the lower conveyor and the cutting knife along an up-down direction, 
wherein the upper conveyor is configured to directly contact and support the upper portions of the plurality of stacked connected cardboard box bodies before the dividing, and 
a pressing member of the pressing device is configured to directly contact, press, and support the upper portions of the plurality of stacked connected cardboard box bodies during the dividing, 
the lifting/lowering device has 
a lifting/lowering base supporting the lower conveyor, the upper conveyor, and the pressing device, and 
a lifting/lowering drive device lifting and lowering the lifting/lowering base,  
the upper conveyor is supported by the lifting/lowering base so as to be movable up and down, 
the pressing device has the pressing member and a pressing drive device moving the pressing member, the pressing member is supported by the lifting/lowering base so as to be movable up and down, and the upper conveyor is supported by the pressing member so as to be movable up and down, and 
the pressing member and the upper conveyor are configured to press the plurality of stacked connected cardboard box bodies at different times at a location that the pressing member and the upper conveyor are overlapping in the transport direction.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/04/2022 was filed after the filing date of the application on 6/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“pressing device” as recited in claim 1, line 9 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “pressing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “pressing” preceding the generic placeholder describes the function, not the structure, of the device).
“lifting/lowering drive device” as recited in claim 1, line 14 (first, “drive device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “lifting/lowering”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “lifting/lowering” preceding the generic placeholder describes the function, not the structure, of the drive device).
“pressing member” as recited in claim 1, line 18 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “pressing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “pressing” preceding the generic placeholder describes the function, not the structure, of the member).
“pressing drive device” as recited in claim 1, line 27 (first, “drive device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “pressing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “pressing” preceding the generic placeholder describes the function, not the structure, of the drive device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Smitterberg (US 5483856) teaches a cardboard box dividing device for cutting and dividing (see Figure 1), along a width direction (into the page in Figure 1) intersecting with a transport direction (direction from right to left in Figure 1), a connected cardboard box laminate (since the work material is not part of the device, the device is consider capable of cutting a laminated cardboard box) in which a plurality of connected cardboard box bodies (assembly of 15 and 16, see Figure 1) continuous along the transport direction are stacked in a thickness direction (up and down direction in Figure 1), the cardboard box dividing device comprising:
a lower conveyor (assembly of 27 and 28) on which the plurality of connected cardboard box bodies are stacked and transported (see Figure 1),
a pressing device pressing (66), from above, the plurality of connected cardboard box bodies stacked on the lower conveyor (see Figure 1);
a cutting knife (46) disposed along a width direction of the connected cardboard box body (see Figure 3) and dividing the plurality of connected cardboard box bodies stacked on the lower conveyor into a front part and a rear part (dividing 15 and 16); and
a lifting/lowering device (assembly of 90 and 71) relatively moving the plurality of connected cardboard box bodies on the lower conveyor and the cutting knife along an up-down direction (col. 10 lines 10-18),
a pressing member (67, see Figure 4) of the pressing device is configured to directly contact , press and support on the upper portions of the plurality of stacked connected cardboard box bodies during the dividing (see Figure 4),
the lifting/lowering device has 
a lifting/lowering base (frame of 82 of Smitterberg) supporting the lower conveyor, and the pressing device (see Figure 4) and 
a lifting/lowering drive device (100) lifting and lowering the lifting/lowering base (see Figure 4, col 12. Lines 4-16 of Smitterberg),
the pressing device has the pressing member (67) and a pressing drive device (71) moving the pressing member, the pressing member is supported by the lifting/lowering base so as to be movable up and down (supported by the lifting/lowering base via the frame of the device, see Figure 6 of Smitterberg).
Smitterberg fails to teach an upper conveyor disposed so as to face the lower conveyor from above and supporting upper portions of the plurality of stacked connected cardboard box bodies, wherein the upper conveyor is configured to directly contact and support the upper portions of the plurality of stacked connected cardboard box bodies before the dividing, the upper conveyor is supported by the lifting/lowering base so as to be movable up and down, and the upper conveyor is supported by the pressing member so as to be movable up and down, the pressing member and the upper conveyor are configured to press the plurality of the stacked connected cardboard box bodies at different times at a location that the pressing member and the upper conveyor are overlapping in the transport direction.
Rago (US 20090320697 A1) teaches a conveyor system (see Figure 4) including a pressing conveyor (12), a infeed conveyor system(25, see Figure 5).
It would have been obvious to one of ordinary skill in the art to modify the device of Smitterberg to add the infeed conveyor system upstream of the pressing device, as taught by Rago, in order to apply progressive symmetrical pressure to the work material (paragraph 0002). The resulting device of modified Smitterberg teaches a new portion of the lower conveyor (the added lower portion of the in-feed conveyor), an upper conveyor (the added upper portion of the in-feed conveyor) disposed so as to face the lower conveyor from above and supporting upper portions of the plurality of stacked connected cardboard box bodies (see Figure 5 of Rago), wherein the upper conveyor is configured to directly contact (as modified in claim 1, see Figure 5 of Rago) and support the upper portions of the plurality of stacked connected cardboard box bodies before the dividing (see Figure 4 of Smitterberg), the upper conveyor is supported by the lifting/lowering base so as to be movable up and down (as modified in claim 1, the upper conveyor will be linked to the pressing device for the progressive pressure application), and the upper conveyor is supported by the pressing member so as to be movable up and down (as modified in claim 1), the pressing member and the upper conveyor are configured to press the plurality of the stacked connected cardboard box bodies at different times (as the upper conveyor is upstream of the pressing member, and the plurality of stacked connected cardboard have a finite length, therefore at least during the time the plurality of stacked connected cardboard passes the in-feed conveyor/upper conveyor and the plurality of stacked connected cardboard is only on the pressing member to meet the claimed limitation of press at different times).
However, Smitterberg in view of Rago still fails to teach the pressing member and the upper conveyor are configured to press the plurality of stacked connected cardboard box bodies at different times at a location that the pressing member and the upper conveyor are overlapping in the transport direction.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Smitterberg and Rago . Thus claim 1 is allowable, claims 5-13 are allowable by virtue of its dependency on claim 1.
	
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        4/22/2022
/EVAN H MACFARLANE/Examiner, Art Unit 3724